Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG SECOND QUARTER 2013 RESULTS, RAISES OUTLOOK o Consolidated revenues increased 8% to $8.0 billion in the second quarter. o Adjusted income from operations1 was $512 million, or $1.78 per share, which represents per share growth of 19% over second quarter 2012. o Shareholders’ net income1 was $505 million, or $1.76 per share. o Cigna grew its global medical business by 241,000 customers, or 2%, through the first six months of 2013. o The Company now estimates full year 2013 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.8 billion to $1.9 billion, or $6.25 to $6.65 per share. BLOOMFIELD, CT, August 1, 2013 – Cigna Corporation (NYSE: CI) today reported strong second quarter 2013 results, with each of the Company’s business segments posting revenue and earnings growth. Consolidated revenues in the second quarter of 2013 were $8.0 billion, an increase of 8% over the second quarter of 2012.Revenues reflect growth in premiums and fees of 5% in Global Health Care, 35% in Global Supplemental Benefits and 10% in Group Disability and Life, driven by continued growth in our targeted customer segments. Cigna's adjusted income from operations1 for the second quarter of 2013 was $512 million, or $1.78 per share,compared with $434 million, or $1.49 per share, for the second quarter of 2012.These second quarter results include strong revenue growth and favorable medical costs and operating expenses. “We are creating value for our customers and clients in each of our business segments through sustained investments in capabilities and innovation to deliver on our ongoing commitment to quality, service and affordability,” said David M. Cordani, President and Chief Executive Officer.“Our performance this quarter continues Cigna’s track-record of attractive financial results driven by the effective execution of our strategy across all of our business lines.” Cigna reported shareholders’ net income1 of $505 million, or $1.76 per share, for the second quarter of 2013, compared with shareholders’ net income1 of $380 million, or $1.31 per share, for the second quarter of 2012.Shareholders’ net income1 for the second quarter of 2013 included a special item4, which was a loss of $24 million after-tax, or $0.08 per share, related to transaction costs associated with our previously announced pharmacy benefits arrangement with Catamaran.Shareholders’ net income1 for the second quarter of 2012 included losses of $51 million, or $0.17 per share, related to the Guaranteed Minimum Income Benefits (GMIB)2 business. 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; customers in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains (losses), net of taxes 17 (3
